LATTIMORE, J.
Conviction in criminal district court No. 2 of Dallas county of murder ; punishment, 99 years in the penitentiary.
We are of opinion that the circumstances sufficiently showed that a body found after the disappearance of a negro man named Arthur Berry was his, and also that he came to his death by violence inflicted by some other person. Essie Berry, wife of deceased, and self-confessed paramour of appellant, testified that on the afternoon of January 5, 1926, appellant and deceased left her home together ostensibly to go hunting, that after they went away she heard a shot, and that after dark that night appellant came to her house and told her that he had killed deceased and put him in the river. When the body of deceased was found it was in the Trinity river and the upper part of the skull was gone. The body was weighted with a piece of iron. The 14 year old stepdaughter of deceased testified to appellant having given her mother, Essie Berry, a wrist watch, slippers, and a dress, and to seeing deceased leave home after sundown on January 5, 1926, and that she never saw him alive again. She said that appellant came to the house that’ night and called her mother and talked to her, but witness could not hear what they said.
Another witness, the city marshal of Ferris, a town not far from where the parties lived, said appellant told him in December, 1925, that deceased had taken one McGowin’s gun and money and wanted witness to arrest deceased. A day or two later appellant came again to find out what witness had done about it, and when witness told him he was going to let the grand jury investigate it, appellant said, “Well, he totes a pistol all the time,”'and further said that he had enough evidence to put Berry on the county road or in the penitentiary where he belonged. Mr. Cox, on whose farm appellant and deceased lived, testified that the two men were unfriendly, and that appellant had “told him what kind of a negro Berry was.” Mr. Cox said that a feeling of animosity existed between appellant and deceased, and the former suggested to him that they had better get Berry off the place. A jeweler testified that he sold appellant in the fall of 1925 a wrist watch, which was identified by Essie Berry and her daughter as the one given Essie by appellant. We thus have here-a death unquestionably resulting from violence, proof of malice, motive, strongly suggested intimacy with the wife of deceased, opportunity, appellant at the home of the accomplice the night of the alleged homicide talking secretly with her, and the finding of the body in the river where the accomplice says he told her he had put same. We are unwilling to hold this conviction so against the testimony as to require us to say it is without support.
There are eleven bills of exception, each of which has received our careful examination and analysis. Without discussing any of *218them we content ourselves with, saying that none show error. We perceive in none of them any question a discussion of which would serve any useful purpose.
Finding no error in the record, the judgment will be affirmed.